The offense is gambling and the punishment is a fine of $10.
This is a companion case to that of Simms v. State, No. 9602, this day decided, and the same question with reference to the motion to quash the indictment is presented in this case as was presented in the Simms case.
For the reasons given in that case, we hold that the motion to quash the indictment should have been granted and that because of the court's failure to do so, the judgment is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.